On Application por a Rehearing.
Breaux, J.
The defendant for a rehearing states:
It was error: “In not holding that if the making of the supplemental roll in the manner and form in which it was done was within the power of the Board of Assessors, that same was not clothed with the forms of law in such cases made and provided, and therefore invalid.”
This point relative to form urged in argument has not been overlooked by the court, although not in the pleadings.
The defence is set forth in the answer, in which the company denies all indebtedness, and further, defendant alleges that it has paid to the State all taxes according to the assessments duly and regularly made, including and embracing taxes on assessment on the capital stock as against the stockholders.
On the trial the record discloses the following:
Plaintiff’s counsel offered the supplemental assessment roll for the year 1889, of assessment against the shareholders of the New Orleans Gas Light Company.
Counsel for the defendant objected to “any testimony in this case offered in behalf of the assessors or the State tax collector to show taxes based upon a so-called supplemental or exceptional assessment, on the ground that the rule taken in this case is one simply to point out property to pay taxes assessed against the defendant.”
The court overruled the objection and admitted the roll.
No objection as to the form of the supplemental roll was made.
The matter of form, urged in argument, is only that the notice and delay to make a supplemental assessment was not given and advertisement was not made.
Notice was given to the defendant to show cause in twenty days why a supplemental assessment should not be made.
Instead of showing cause as directed, the defendant’s president admitted that the property exempt from taxation, which was de*759•ducted from the assets of the company, as so much of its property exempt, did not belong to the company.
The company had, in matter of assessment, received credit for a large amount, to which it had no title.
After the delay granted, and the appearance made as just mentioned, the supplemental assessment was made.
Notice of the filing of the supplemental assessment was advertised ten days.
The defendant contends that it should have been twenty days, the time required it is asserted to advertise the original roll.
Sec. 11 of Revenue Act of 1888 provides that if any property has been omitted, the same, when discovered, shall be assessed by the assessor or tax collector for the period for which it had been omitted ; and that no back taxes for more than three years shall be assessed, and that the assessment appear upon a supplemental roll and shall be filed in the manner as regular tax roll.
Nothing is said of advertisement in said section.
Sec. 21 of the same act applies to the regular roll closed on or before the first day of June in each year, and requires that immediately thereafter notice by publication shall be given for the period of ten days.
Sec. 24 of the said act, to which our attention is directed, makes no mention of publication.
It directs !< and said lists will be exposed in the office of theBoardof Assessors for inspection and correction for a period of twenty days, beginning next after publication of said notice.”
The only applying section is 21 of the said act, in which the duration of the advertisement is expressed in terms too plain to be mistaken.
This section, in so far as it relates to advertisements, applies to the supplemental assessments as well as to the regular rolls.
The defendant for a rehearing urges:
<! As the same law requires the same formalities for the reassessment as for the original assessment, ten days’ publication when the law requires twenty days’ publication, is no more than if no publication had been made at all.”
This ground is untenable, and arises from a mistaken application ■of the period allowed for “inspection and correction” to the “notice by publication.”
*760With reference to the readjustment alleged to have been made-by the Board of Assessors since the case has been submitted for decision on appeal:
The matter had passed out of the hands of the said board.
The roll was filed in the office of the recorder of mortgages;. in the office of the auditor of the State, and in that of the tax collector.
The assessment and the supplemental assessment had, at the time-of the attempted readjustments, the effect of a judgment, and secured a mortgage in favor of the State.
They could not be annulled or amended by the assessors, from whose hands they had passed.
The defendant pleaded payment of the taxes assessed under the ■ original roll.
Payment of the taxes on that roll admitted its correctness.
The plea of payment protects that roll from amendment or change,, even by the courts.
As to the supplemental assessment, it was no longer readjustable by the said board.
, If the defendant pays more than its share of the common burden-for 1889, it is because it has not made timely objection to the valuation of its property.
At present the only answer- to the argument made is: [ltd lex ■ seripta est.
Rehearing refused.